Citation Nr: 9907104	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-18 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for chronic 
lumbosacral strain with scoliosis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1989, and from December 18, 1990, to December 20, 1990.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which continued a 10 percent disability 
evaluation for the veteran's service-connected chronic 
lumbosacral strain with scoliosis.  The veteran perfected a 
timely appeal as to that determination.  The 10 percent 
evaluation was again continued by the RO in an April 1996 
rating decision.


FINDING OF FACT

The veteran's service-connected chronic lumbosacral strain 
with scoliosis is manifested primarily at present by a severe 
limitation of motion of the lumbar spine, with pain, and 
there is not otherwise to be shown to be a greater degree of 
pain or other manifestation warranting any further increase.


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating, but 
none greater, for chronic lumbosacral strain with scoliosis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.3, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Basically, the veteran contends that the current 10 percent 
disability evaluation does not reflect the present severity 
of her service-connected chronic lumbosacral strain with 
scoliosis.  She avers that she is unable to stand for long 
periods of time and that her movements are restricted.  The 
veteran reports the occurrence of daily muscle spasm and she 
complains of increased pain.

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Further, after examining the record, the Board is also 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Littke v. 
Derwinski, 1 Vet. App. 90, 91 (1990).  In this regard, the 
current condition of the veteran's service-connected chronic 
lumbosacral strain with scoliosis has most recently been 
assessed by a VA examination in August 1996, which the Board 
finds to be adequate concerning the issue on appeal in 
conjunction with all of the other evidence developed during 
the course of the instant appeal.  The Board notes that a 
request was made during the course of an RO hearing in 1996 
that the veteran's work records be obtained in order to 
verify her claimed inability to perform work up to two-and-
one-half weeks over the six-month period preceding the 
September 1996 hearing.  It is apparent, however, that the 
RO's hearing officer stipulated to the asserted time lost 
from work in the amount of two-and-one-half weeks, but 
afforded the veteran the opportunity to obtain and submit 
into the record any statement from her work supervisor.  In 
light of the foregoing and the action herein taken, and 
inasmuch as no further evidence was presented from the 
veteran's employer, additional development of the evidence is 
not deemed to be necessary.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

In July 1989, the veteran initially filed her claim of 
entitlement to service connection for a back disability.  By 
a rating decision dated in March 1990, the RO assigned a 10 
percent disability evaluation for chronic lumbosacral strain 
with scoliosis, rated by analogy pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5295.  Said rating was based 
upon the veteran's service medical records, which showed 
multiple complaints of back, pelvic, and right flank pain.  
Also of record at that time was the report of a VA orthopedic 
examination dated in October 1989, which diagnosed chronic 
lumbosacral strain with scoliosis.  VA X-ray examination of 
the lumbosacral spine in October 1989 revealed evidence of 
early arthritis in the right sacroiliac joint.

The RO confirmed the 10 percent disability evaluation 
assigned for the veteran's service-connected back disability 
in February 1992, based upon the report of a February 1992 VA 
examination which revealed some lumbosacral tenderness and 
soreness, but no significant spasm, no sciatic notch 
tenderness, and no increased kyphosis or scoliosis.  X-ray 
examination revealed a normal lumbar spine.  The diagnosis 
was of chronic lumbosacral strain.

A VA outpatient treatment report dated in April 1994 shows 
complaints of prior back pain.  Examination of the spine 
revealed a lordosis, but no scoliosis.  No diagnosis was 
provided.

The veteran complained of back pain during a May 1994 VA 
examination, but no findings were given for the back.

A VA outpatient treatment report dated in November 1995 shows 
complaints of severe low back pain.  The veteran was 
diagnosed with lumbar back strain, and prescribed bedrest, 
Motrin, and Tylenol.  

In January 1996, the veteran submitted a claim of entitlement 
to an increased rating for her service-connected low back 
disability.

The veteran was afforded a VA examination of the spine in 
February 1996, when she complained of pain with bending, 
sitting, twisting, lifting, and standing.  Sitting or 
standing for an hour or two was noted to cause problems.  The 
veteran denied radicular symptoms.  Examination revealed a 
slight posture abnormality, with exaggeration of the lumbar 
lordosis.  There was no fixed deformity or spasm.  Forward 
flexion was to 80 degrees, backward extension to 15 degrees, 
bilateral lateral flexion was to 30 degrees, and bilateral 
rotation was to 40 degrees.  A left ankle jerk was unable to 
be obtained, secondary, in the examiner's opinion, to recent 
surgery on the left Achilles tendon.  Knee jerks were trace 
bilaterally, and straight leg raising was essentially 
negative bilaterally.  There were no motor or sensory defects 
noted.  The X-ray impression was of a normal lumbar spine and 
sacrum.  The diagnosis was of chronic lumbosacral 
strain/sprain, with no evidence of scoliosis.

VA outpatient treatment reports dated in March and May of 
1996 reveal complaints of chronic low back pain.  The 
diagnosis was of low back pain.

The veteran was afforded her most recent VA examination in 
August 1996.  The veteran complained that her back was 
"dropping" and felt swollen.  She complained of 
intermittent, but somewhat frequent, back spasms; 
alternatively, she noted continuous spasm of the back.  The 
veteran reported that she had never been hospitalized.  
Examination of the lumbar spine revealed it to be without 
bony tenderness, deformity, discoloration, or soft tissue 
swelling.  Forward flexion was to 20 degrees, and backward 
extension to 10 degrees.  Lateral flexion and rotation were 
to 20 degrees, bilaterally, with pain and minimal effort.  
There was no tumor, malignancy, lesion, impairment, 
radiculopathy, or incontinence.  There were also no postural 
abnormalities or fixed deformity.  Neurologic examination was 
normal, as was the musculature of the back.  There was 
objective evidence of pain with motion.  X-ray examination of 
the lumbar spine was within normal limits.  The diagnosis was 
of recurrent low back pain, secondary to lumbar muscle 
strain, with no evidence of degenerative joint disease, 
degenerative disc disease, discogenic low back disease, or 
abnormality of the neurologic system.

During her hearing at the RO in September 1996, the veteran 
testified that she was currently taking Motrin and Tylenol 
for her low back disability.  She reported that physical 
therapy had been recommended, but that she could not attend 
due to her work schedule.  The veteran testified that she 
experienced back spasms after 11/2 to 2 hours of sitting, that 
she could not walk a block, and that she suffered pain upon 
bending forward or backward.  She testified that she was not 
prescribed either crutches or a brace, but that she did use a 
cane from time to time.  The veteran testified that cold 
aggravated her back disability, and that she had not been 
diagnosed with arthritis.  She reported that on one occasion 
at work, her back gave out after she squatted down, and she 
called her supervisor for help.  The veteran testified that 
she walked with a limp due to her back, and could no longer 
do exercise videos or play basketball or tennis.  She also 
testified that she had lost two-and-one-half weeks of time 
from her job at the VA Medical Center (VAMC) Brecksville, 
Ohio, in the preceding six months, due to her back 
disability, and that she had gained 45 pounds.

As previously stated, the veteran's service-connected chronic 
lumbosacral strain with scoliosis is currently evaluated as 
10 percent disabling by analogy, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5295 (1998).  Upon review of 
the evidence of record, particularly the veteran's most 
recent VA examination of August 1996, it is determined, 
however, that the veteran's service-connected chronic 
lumbosacral strain with scoliosis is most appropriately rated 
under the diagnostic criteria pertaining to limitation of 
motion of the lumbar spine.  Under Diagnostic Code 5292, a 20 
percent rating is assignable for a moderate limitation of 
lumbar spine motion; a 30 percent evaluation requires severe 
limitation of motion.  VA examination in August 1996 revealed 
significant reductions as to forward extension, backward 
extension, lateral flexion, and rotation, with there being 
objective evidence of pain upon motion, and it is the 
determination of the undersigned that the disability picture 
presented more nearly approximates the criteria for the 
assignment of a 30 percent rating under Diagnostic Code 5292 
for the disability at issue.

The record otherwise fails to identify objective evidence of 
a severe lumbosacral strain, as set forth by Diagnostic Code 
5295, such as might warrant an increase beyond the 30 percent 
level.  In this regard, it is noted that listing of the whole 
spine, positive Goldthwait's sign, marked limitation of 
forward bending, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, is not shown.  

Rating the veteran's disability pursuant to other Diagnostic 
Code sections involving the spine which permit a disability 
rating higher than 20 percent would either be inappropriate 
or not result in a higher rating.  It is clear that the 
veteran cannot be rated under Diagnostic Code 5285 or 5286, 
as she does not exhibit either a fracture of the vertebra or 
complete ankylosis of the spine, respectively.  Nor does she 
exhibit ankylosis of the lumbar spine to permit evaluation 
under Diagnostic Code 5289.  Finally, the veteran was not 
found to be suffering from either intervertebral disc 
syndrome or sacroiliac injury and weakness; therefore, she 
cannot be rated in excess of 20 percent disabling under 
either Diagnostic Code 5293 or 5294, respectively.

It is clear from the medical evidence of record that 
degenerative arthritis of the lumbar area of the spine is not 
present.  Therefore, such a process cannot be rated as a 
separate disability under Diagnostic Code 5003-5292, based 
solely on limited motion due to arthritis of the lumbar spine 
(for which there is no evidence of record).  To do so would 
overcompensate the veteran for the actual impairment in her 
earning capacity and would constitute pyramiding.  38 C.F.R. 
§ 4.14; Fanning v. Brown, 4 Vet. App. 225, 230 (1993); Brady 
v. Brown, 4 Vet. App. 203, 206 (1993).  Even if the Board 
were to assume, without conceding, that the veteran suffers 
from limitation of motion due to arthritis of the lumbar 
spine, that symptomatology is not separate and distinct, and 
would therefore result in evaluation of the same 
manifestations twice under various diagnoses.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Accordingly, a 
separate disability evaluation is not in order.

The record reveals that the veteran has complained of low 
back pain both on appeal and at the time of her August 1996 
VA examination, during which the examiner found objective 
evidence of pain upon motion (38 C.F.R. § 4.45).  However, 
the veteran did not exhibit visible manifestations of pain 
during said examination, see Johnson v. Brown, 9 Vet. App. 7, 
10 (1996); 38 C.F.R. § 4.40, and it is noted that the highest 
rating available under Diagnostic Code 5292 for limitation of 
motion the lumbar spine has now been assigned.  As well, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).  The record 
does not otherwise denote the existence of weakened movement, 
excess fatigability, incoordination, swelling, deformity, or 
atrophy of disuse, such as might warrant any further 
increase.  Lastly, it is not shown that the veteran's pain 
further limits range of motion of her lower spine or 
otherwise is productive of functional limitations beyond that 
contemplated by the newly assigned 30 percent rating.  
38 C.F.R. §§ 4.40, 4.45.

Moreover, the Board finds that the evidence does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, while 
the veteran testified during her September 1996 hearing that 
she had lost two-and-one-half weeks of work due to her 
service-connected chronic lumbosacral strain with scoliosis, 
such is not judged to be representative of a marked 
interference with employment.  In addition, the record does 
not reflect frequent periods of hospitalization because of 
the service-connected low back disorder or interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards, which are based on the average 
impairment of employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992).  Therefore, the Board finds that the 
criteria for submission for an assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating to 30 percent for chronic lumbosacral 
strain with scoliosis is granted, subject to the laws and 
regulations governing the payment of monetary awards.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals

 

- 2 -


- 1 -


